DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 11-14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (US 2016/0066189 A1) in view of Weber (US 2017/0099386 A1).
As to claim 1, Mahaffey discloses a system for accessing remote information [FIG. 27] comprising: 
an application [“Web app” Paragraph 0205]; 
a primary device with said application and contact information [2770 on FIG. 27]; 
a secondary device with said application [2785 on FIG. 27]; 
a server [2760 on FIG. 27]; 
a network [2765 on FIG. 27] which connects said primary and secondary devices and said server [2765 on FIG. 27]; 
wherein said server stores said contact information [“The backup data command 544 causes the mobile device 101 to transmit some or all of its stored data to the server 111 where it is securely stored in a mobile device backup database. The stored data may include documents, pictures, call history, text messages, videos, audio, notes, internet favorites, contacts, calendar appointments, to do list items, applications, settings, credentials, and other data that may be stored on a mobile device.” Paragraph 0155]; 
wherein said secondary device uses said application to access said contact information from said server via said network [“The backup data stored on the server can be restored back to the mobile device if it is recovered or alternatively restored to a new replacement mobile device if the lost mobile device is not recovered.” Paragraph 0155]; 
wherein said access by said secondary device is independent of said primary device [“The backup data stored on the server can be restored back to the mobile device if it is recovered or alternatively restored to a new replacement mobile device if the lost mobile device is not recovered.” Paragraph 0155]; 
wherein said secondary device uses said application to communicate with a contact [“The device owner can use the connection to communicate with a user 2785 who may have found the missing device. In another specific implementation, the device owner can instruct 2790 the missing device to make a call to a number specified by the device owner.” Paragraph 0206].
 Mahaffey discloses the two mobile devices in the system [Paragraph 0206], but fails to disclose the primary is active or not.
However, Weber teaches wherein when said secondary device uses said application to communicate with a contact said primary device is able to be in either an active or inactive state [“The swap management software may also handle sending and receiving feature activation instructions, as well as enforcing activation instructions. The second mobile device, upon receiving such data, may interpret it via the swap management software, provide a response indicating that the data was received and is being acted upon, and then disable voice calling on the second mobile device.” Paragraph 0027].
Mahaffey and Weber are analogous because they are all directed to communication device lost or stolen system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the swap management software taught by Weber in an recovery system of lost devices such as that of Mahaffey as suggested by Weber, for the obvious purpose of the second mobile device, upon receiving such data, interprets it via the swap management software, by combining prior art elements according to known methods to yield predictable results.  

As to claim 2, Mahaffey discloses the system for accessing remote information according to claim 1, wherein when said secondary device uses said application to communicate with a contact, said 1communication is selected from the group consisting of email, audio call, video call, text message, and combinations thereof [Paragraph 0153].

As to claim 3, Mahaffey discloses the system for accessing remote information according to claim 1, wherein said communication selected from the group consisting of audio call, video call, or text message are completed using VolP [Paragraph 0208]. 

As to claim 5, Mahaffey discloses the system for accessing remote information according to claim 1, wherein said primary device is a cellular phone and said secondary device is selected from the group consisting of cellular phone, computer, tablet, kiosk, and combinations thereof [Paragraph 0159]. 
 
As to claim 6, Mahaffey discloses the system for accessing remote information according to claim 1, further comprising a plurality of secondary devices with said application, and wherein a user can use any of said plurality of secondary devices to access said contact information and communicate with a contact [Paragraph 0080]. 

As to claim 7, Mahaffey discloses the system for accessing remote information according to claim 6, wherein only one of said plurality of secondary devices can access said primary device at a time [Paragraph 0153]. 

As to claim 8, Mahaffey discloses the system for accessing remote information according to claim 1, wherein said application allows a user of said secondary device to store said contact information on said secondary device [Paragraph 0155].  

As to claim 9, Mahaffey discloses the system for accessing remote information according to claim 1, wherein said server additionally stores a virtual image of said primary device which can be accessed and optionally modified by said application on said secondary device [Paragraph 0160].  

As to claim 11, Mahaffey discloses the system for accessing remote information according to claim 1, wherein said primary device further comprises at least one secondary application, and wherein said secondary device uses said application to manage said secondary application [Paragraph 0205].  

As to claim 12, Mahaffey discloses the system for accessing remote information according to claim 11, wherein said managing of said secondary application is independent of said primary device [Paragraph 0206].  

As to claim 13, Mahaffey discloses the system for accessing remote information according to claim 11, wherein a copy of said secondary application is stored on said server [Paragraph 0220]. 

As to claim 14, Mahaffey discloses a system [FIG. 27] for accessing remote information comprising: see claim 1’s rejection for the rest of the limitations. 
 
As to claim 17, Mahaffey discloses the system for accessing remote information according to claim 14, wherein said secondary device uses said managing application to further view and optionally modify said information personal to said user [Paragraph 0156].  

As to claim 19, Mahaffey discloses a system [FIG. 27] for accessing remote information comprising: see claim 1’s rejection for the rest of the limitations. 

20. The system for accessing remote information according to claim 19, wherein a password protection is placed on said secondary application when said secondary application is closed, such that a password is required to re-open said secondary application [Paragraph 0152].






Allowable Subject Matter
Claims 4, 10, 15-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,868,902 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites a system for accessing remote information which perform the feature of when said secondary device uses said application to communicate with a contact, said communication will be received by said contact as said phone number of said primary device.     
The pending claim 1 recites a system for accessing remote information which perform the similar feature of when said secondary device uses said application to communicate with a contact said primary device is able to be in either an active or inactive state.
The difference between the two claims is that the pending claim 1 recited an additional element, “when said secondary device uses said application to communicate with a contact said primary device is able to be in either an active or inactive state.” to perform the claimed feature.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the limitations of patenting claim 8 to arrive at the pending claim 1 limitations. Providing sin in or sign out are active stave and inactive states, for the obvious purpose of the sign in states being and active state, upon receiving such data,  by combining prior art elements according to known methods to yield predictable results.  

Pending claims 2-20 have the similar limitations comparing the patented claims 2-20 as shown on the table below.
				
Pending claims
Patented claims
1. A system for accessing remote information comprising: an application; a primary device with said application and contact information; a secondary device with said application; a server; a network which connects said primary and secondary devices and said server; wherein said server stores said contact information; wherein said secondary device uses said application to access said contact information from said server via said network; wherein said access by said secondary device is independent of said primary device; wherein said secondary device uses said application to communicate with a contact; wherein when said secondary device uses said application to communicate with a contact said primary device is able to be in either an active or inactive state.  
2. The system for accessing remote information according to claim 1, wherein when said secondary device uses said application to communicate with a contact, said 1communication is selected from the group consisting of email, audio call, video call, text message, and combinations thereof.  
3. The system for accessing remote information according to claim 1, wherein said communication selected from the group consisting of audio call, video call, or text message are completed using VolP.  
4. The system for accessing remote information according to claim 1, wherein said primary device and said secondary device each have a phone number, and wherein when said secondary device uses said application to communicate with a contact, said communication will be received by said contact as said phone number of said primary device.  
5. The system for accessing remote information according to claim 1, wherein said primary device is a cellular phone and said secondary device is selected from the group consisting of cellular phone, computer, tablet, kiosk, and combinations thereof.  
6. The system for accessing remote information according to claim 1, further comprising a plurality of secondary devices with said application, and wherein a user can use any of said plurality of secondary devices to access said contact information and communicate with a contact.  
7. The system for accessing remote information according to claim 6, wherein only one of said plurality of secondary devices can access said primary device at a time.  
8. The system for accessing remote information according to claim 1, wherein said application allows a user of said secondary device to store said contact information on said secondary device.  
9. The system for accessing remote information according to claim 1, wherein said server additionally stores a virtual image of said primary device which can be accessed and optionally modified by said application on said secondary device.  
10. The system for accessing remote information according to claim 1, wherein said application allows a user to sign in or sign out, and when said user signs out on said secondary device all access to said contact information is ceased.  
11. The system for accessing remote information according to claim 1, wherein said primary device further comprises at least one secondary application, and wherein said secondary device uses said application to manage said secondary application.  
12. The system for accessing remote information according to claim 11, wherein said managing of said secondary application is independent of said primary device.  
13. The system for accessing remote information according to claim 11, wherein a copy of said secondary application is stored on said server.  
14. A system for accessing remote information comprising: a managing application; a primary device with said managing application and at least one secondary application; wherein said at least one secondary application comprises information personal to a user of said primary device; a secondary device with said managing application; a server; a network which connects said primary and secondary devices and said server; 3wherein said secondary device uses said managing application to access and optionally modify said at least one secondary application; wherein said access and optional modification of said at least one secondary application is independent of said primary device.  
15. The system for accessing remote information according to claim 14, wherein said primary device and said secondary device each have identification data, and wherein when said secondary device uses said managing application to access and optionally modify said at least one secondary application, any communication completed by said at least one secondary application will be received using said identification data of said primary device.  
16. The system for accessing remote information according to claim 14, wherein said primary device and said secondary device each have location data, and wherein when said secondary device uses said managing application to access and optionally modify said at least one application function, any location data required by said at least one application function is taken from said secondary device.  
17. The system for accessing remote information according to claim 14, wherein said secondary device uses said managing application to further view and optionally modify said information personal to said user.  
18. The system for accessing remote information according to claim 14, wherein said application allows said user to sign in or sign out, and when said user signs out on said secondary device all access to said at least one application function is ceased.  
19. A system for accessing remote information comprising: a managing application; 4a primary device with said managing application and at least one secondary application; a secondary device with said managing application; a server; a network which connects said primary and secondary devices and said server; wherein said secondary device uses said managing application to access said primary device and close said at least one secondary application; wherein said access of said primary device and said closing of said at least one secondary application by said secondary device does not require approval by said primary device.  
20. The system for accessing remote information according to claim 19, wherein a password protection is placed on said secondary application when said secondary application is closed, such that a password is required to re-open said secondary application.
 
1. A system for accessing remote information comprising: an application; a primary device with said application and contact information; a secondary device with said application; a server; a network which connects said primary and secondary devices and said server; wherein said server stores said contact information; wherein said secondary device uses said application to access said contact information from said server via said network; wherein said access by said secondary device is independent of said primary device; wherein said secondary device uses said application to communicate with a contact; wherein said primary device and said secondary device each have a phone number, and wherein when said secondary device uses said application to communicate with a contact, said communication will be received by said contact as said phone number of said primary device.
2. The system for accessing remote information according to claim 1, wherein when said secondary device uses said application to communicate with a contact, said communication is selected from the group consisting of email, audio call, video call, text message, or combination thereof.
3. The system for accessing remote information according to claim 2, wherein said communication selected from the group consisting of audio call, video call, or text message are completed using VoIP.
4. The system for accessing remote information according to claim 1, wherein said primary device is a cellular phone and said secondary device is selected from the group consisting of cellular phone, computer, tablet, kiosk, or combinations thereof.
5. The system for accessing remote information according to claim 1, further comprising a plurality of secondary devices with said application, and wherein a user can use any of said plurality of secondary devices to access said contact information and communicate with a contact.
6. The system for accessing remote information according to claim 5, wherein only one of said plurality of secondary devices can access said primary device at a time.
7. The system for accessing remote information according to claim 1, wherein said application allows a user of said secondary device to store said contact information on said secondary device.
8. The system for accessing remote information according to claim 1, wherein said application allows a user to sign in or sign out, and when said user signs out on said secondary device all access to said contact information is ceased.
9. A system for accessing remote information comprising: an application; a primary device with said application and contact information; a secondary device with said application; a server; a network which connects said primary and secondary devices and said server; wherein said server stores said contact information; wherein said secondary device uses said application to access said contact information from said server via said network; wherein said access by said secondary device is independent of said primary device; wherein said secondary device uses said application to communicate with a contact; wherein said server additionally stores a virtual image of said primary device which can be accessed and optionally modified by said application on said secondary device.
10. The system for accessing remote information according to claim 9, further comprising: at least one secondary application on said primary device; wherein said at least one secondary application further comprises at least one application function; wherein said server further stores said at least one secondary application; wherein said secondary device further uses said application to access and optionally modify said at least one application function from said server via said network; wherein said access and optional modification by said secondary device is independent of said primary device.
11. The system for accessing remote information according to claim 10, wherein said primary device and said secondary device each have identification data, and wherein when said secondary device uses said application to access and optionally modify said at least one secondary application, any communication completed by said at least one secondary application will be received using said identification data of said primary device.
12. The system for accessing remote information according to claim 11, wherein said primary device and said secondary device each have location data, and wherein when said secondary device uses said application to access and optionally modify said at least one application function, any location data required by said at least one application function is taken from said secondary device.
13. The system for accessing remote information according to claim 9, wherein said application allows a user to sign in or sign out, and when said user signs out on said secondary device all access to said at least one application function is ceased.
14. The system for accessing remote information according to claim 9, further comprising a plurality of secondary devices with said application, and wherein a user can use any of said plurality of secondary devices to access said contact information and communicate with a contact.
15. The system for accessing remote information according to claim 14, wherein only one of said plurality of secondary devices can access said primary device at a time.
16. A system for accessing remote information comprising: an application; a primary device with said application and device functions; a secondary device with said application; a server; a network which connects said primary and secondary devices and said server; wherein said secondary device uses said application to access and optionally modify said at least some of said device functions via said network; wherein said access and optional modification by said secondary device does not require approval by said primary device; wherein said device functions are selected from the group consisting of microphone power, camera power, screen lock, location power, speaker power, application status, screen monitoring, and combinations thereof.
17. The system for accessing remote information according to claim 16, wherein said device functions selected from the group consisting of microphone power, camera power, screen lock, location power, speaker power, application status, and screen monitoring have an on or off state which is accessed and optionally modified by said secondary device.
18. The system for accessing remote information according to claim 17, wherein when said device functions selected from the group consisting of camera power and microphone power are in said on state, information received by said camera and said microphone is transmitted to said application on said secondary device.
19. The system for accessing remote information according to claim 17, wherein when said screen monitoring function is in said on state, all changes to a screen state of said primary device are transmitted to said application on said secondary device.
20. The system for accessing remote information according to claim 16, wherein said device function further comprises a factory reset function which is a single use function which removes said application from said primary device and halts access to said primary device by said secondary device.
 


 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 11, 2022